DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17353896 received on 7/18/2022. Claims 1, 6, 8, 10-11, 15, 17-19, 21-22 are amended. Claims 2-5, 7, 9, 12-14, 16 and 20 are left in original form. Claims 1-22 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8, 10-11, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. (US 9224273 B1) in view of Burns (US 7494053 B1).
Regarding claim 1, Atkinson discloses (Fig. 1) a banking system controlled responsive to data bearing records comprising: 
one or more processors (col. 11, lines 1-11);
a user interface (col. 72, lines 29-46);
a bill dispensing mechanism in a dispensing area separate from the user interface (col. 10, lines 8-15); and
a non-transitory program storage device comprising instructions stored thereon (col. 57, lines 20-23) to cause the one or more processors to: 
receive, from the user interface, a request to dispense a bill (col. 25, lines 43-51);
receive, from a sensor, a signal (col. 72, lines 29-46); and
dispense the bill based on the received signal (col. 25, lines 43-51).  
Atkinson does not explicitly disclose the bill dispensing area having a first sensor, the signal indicating a presence of a user.
Burns discloses: For example, when a user moves his/her hand or other portion of the user adjacent one of these devices, such as the cash dispenser, a sensor adjacent the cash dispenser may detect the presence of the user's hand or other portion of the user. Responsive to the detection of the user's hand or other portion of the user by the sensor, the ATM may cause a speaker to produce an audible output representative of the name associated with the respective device associated with the sensor, such as "cash dispenser" for a cash dispenser device (col. 22, lines 10-19).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the cash dispenser sensor of Atkinson as a presence sensor adjacent to the cash dispenser as taught by Burns by utilizing the presence sensor to in order to yield the expected result of using a user input to indicate bill dispense, as well as providing assistance for visually impaired users (Burns: col. 1, lines 41-54).
Regarding claim 2, Atkinson modified by Burns teaches the apparatus of claim 1 above and further discloses wherein the dispensing area includes a dispensing door (Atkinson: col. 10, lines 8-15).
Regarding claim 8, Atkinson modified by Burns teaches the apparatus of claim 1 above and further discloses wherein the first sensor comprises one of a metal capacitive touch, capacitive touch, resistive touch, infrared, or surface acoustic wave sensor (Atkinson: col. 67, lines 33-46).  
Regarding claim 10, Atkinson discloses:
one or more processors (col. 11, lines 1-11); 
a user interface in a user interface area (col. 72, lines 29-46); ATTORNEY DOCKETPATENT APPLICATION T9031OUS02CONAPPLICATION #17/353,896 4 of 8 
a bill dispensing mechanism in a bill dispensing area, the bill dispensing area separate from the user interface area (col. 10, lines 8-15); and
a non-transitory program storage device comprising instructions stored thereon (col. 57, lines 20-23) to cause the one or more processors to:
receive, from the user interface, a request to dispense a bill (col. 25, lines 43-51);
receive, from a first sensor, a first signal (col. 72, lines 29-46); and
dispense the bill based on the received first signal (col. 25, lines 43-51).
Atkinson does not explicitly disclose the bill dispensing area having a first sensor, the first signal indicating a presence of a user by the first sensor in the bill dispensing area.
Burns discloses: For example, when a user moves his/her hand or other portion of the user adjacent one of these devices, such as the cash dispenser, a sensor adjacent the cash dispenser may detect the presence of the user's hand or other portion of the user. Responsive to the detection of the user's hand or other portion of the user by the sensor, the ATM may cause a speaker to produce an audible output representative of the name associated with the respective device associated with the sensor, such as "cash dispenser" for a cash dispenser device (col. 22, lines 10-19).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the cash dispenser sensor of Atkinson as a presence sensor adjacent to the cash dispenser as taught by Burns by utilizing the presence sensor to in order to yield the expected result of using a user input to indicate bill dispense, as well as providing assistance for visually impaired users (Burns: col. 1, lines 41-54).
Regarding claim 11, Atkinson discloses the system of claim 10 above and further discloses and claim 11 is directed to similar limitations as in claim 2 and therefore rejected by the same reasoning.
Regarding claim 17, Atkinson discloses the system of claim 10 above and further discloses and claim 17 is directed to similar limitations as in claim 8 and therefore rejected by the same reasoning.
Regarding claim 19, Atkinson discloses:
receiving, from a user interfaccol. 10, lines 8-15; col. 25, lines 43-51;
receiving, from a sensor, a signal (col. 72, lines 29-46), the dispensing area separate from the user interface (col. 10, lines 8-15); and
dispensing the bill in the dispensing area based on the received signal (col. 25, lines 43-51).  
Atkinson does not explicitly disclose the sensor is disposed in a dispensing area, the signal indicating a presence of a user on the sensor in the dispensing area.
Burns discloses: For example, when a user moves his/her hand or other portion of the user adjacent one of these devices, such as the cash dispenser, a sensor adjacent the cash dispenser may detect the presence of the user's hand or other portion of the user. Responsive to the detection of the user's hand or other portion of the user by the sensor, the ATM may cause a speaker to produce an audible output representative of the name associated with the respective device associated with the sensor, such as "cash dispenser" for a cash dispenser device (col. 22, lines 10-19).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the cash dispenser sensor of Atkinson as a presence sensor adjacent to the cash dispenser as taught by Burns by utilizing the presence sensor to in order to yield the expected result of using a user input to indicate bill dispense, as well as providing assistance for visually impaired users (Burns: col. 1, lines 41-54).
Allowable Subject Matter
Claims 3-7, 9, 12-16, 18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: an electronic device, comprising: one or more processors; a user interface; a bill dispensing mechanism in a dispensing area separate from the user interface, the bill dispensing area having a sensor; and a non-transitory program storage device comprising instructions stored thereon to cause the one or more processors to: receive, from the user interface, a request to dispense a bill; receive, from the sensor, a signal indicating a presence of a user; and dispense the bill based on the received signal indicating the presence of the user, wherein the dispensing area includes a dispensing door, wherein the dispensing door includes a metal external surface and wherein the sensor is configured to detect touches through the metal external surface (claims 1-3); nor an electronic device, comprising: one or more processors; a user interface; a bill dispensing mechanism in a dispensing area separate from the user interface, the bill dispensing area having a sensor; and a non-transitory program storage device comprising instructions stored thereon to cause the one or more processors to: receive, from the user interface, a request to dispense a bill; receive, from the sensor, a signal indicating a presence of a user; and dispense the bill based on the received signal indicating the presence of the user, wherein the dispensing area includes a dispensing door, wherein the dispensing door includes a touch sensitive area corresponding to the sensor and wherein the touch sensitive area is located in a user inaccessible location (claims 1-2 and 4); nor an electronic device, comprising: one or more processors; a user interface; a bill dispensing mechanism in a dispensing area separate from the user interface, the bill dispensing area having a sensor; and a non-transitory program storage device comprising instructions stored thereon to cause the one or more processors to: receive, from the user interface, a request to dispense a bill; receive, from the sensor, a signal indicating a presence of a user; and dispense the bill based on the received signal indicating the presence of the user, wherein the sensor is a first sensor, and the signal is a first signal; wherein the bill dispensing mechanism includes a second sensor, the second sensor configured to indicate a first touch on the dispensing area, and wherein the stored instructions further comprise instructions to cause the one or more processors: receive, from the second sensor, a second signal indicating the first touch on the second sensor in the dispensing area, and wherein dispensing the bill is based on the received first signal and the received second signal (claims 1 & 6); nor an electronic device, comprising: one or more processors; a user interface; a bill dispensing mechanism in a dispensing area separate from the user interface, the bill dispensing area having a sensor; and a non-transitory program storage device comprising instructions stored thereon to cause the one or more processors to: receive, from the user interface, a request to dispense a bill; receive, from the sensor, a signal indicating a presence of a user; and dispense the bill based on the received signal indicating the presence of the user, wherein the dispensing area includes a dispensing slot without a user accessible dispensing door, and wherein the sensor is within two inches of the dispensing slot (claims 1 & 9); nor a system, comprising: one or more processors; a user interface in a user interface area; a bill dispensing mechanism in a bill dispensing area, the bill dispensing area having a first sensor, the bill dispensing area separate from the user interface area; and a non-transitory program storage device comprising instructions stored thereon to cause the one or more processors to: receive, from the user interface, a request to dispense a bill; receive, from the first sensor, a first signal indicating a presence of a user by the first sensor in the bill dispensing area; and dispense the bill based on the received first signal indicating the presence of the user, wherein the bill dispensing area includes a dispensing door, wherein the dispensing door includes a metal external surface and wherein the sensor is configured to detect touches through the metal external surface (claim 10-12); nor a system, comprising: one or more processors; a user interface in a user interface area; a bill dispensing mechanism in a bill dispensing area, the bill dispensing area having a first sensor, the bill dispensing area separate from the user interface area; and a non-transitory program storage device comprising instructions stored thereon to cause the one or more processors to: receive, from the user interface, a request to dispense a bill; receive, from the first sensor, a first signal indicating a presence of a user by the first sensor in the bill dispensing area; and dispense the bill based on the received first signal indicating the presence of the user, wherein the bill dispensing area includes a dispensing door, wherein the dispensing door includes a touch sensitive area corresponding to the sensor and wherein the touch sensitive area is located in a user inaccessible location (claims 10-11 & 13); nor a system, comprising: one or more processors; a user interface in a user interface area; a bill dispensing mechanism in a bill dispensing area, the bill dispensing area having a first sensor, the bill dispensing area separate from the user interface area; and a non-transitory program storage device comprising instructions stored thereon to cause the one or more processors to: receive, from the user interface, a request to dispense a bill; receive, from the first sensor, a first signal indicating a presence of a user by the first sensor in the bill dispensing area; and dispense the bill based on the received first signal indicating the presence of the user, wherein the bill dispensing mechanism includes a second sensor, the second sensor configured to indicate a first touchs on the bill dispensing area, and further comprising: receiving, from the second sensor, a second signal indicating a first touch on the second sensor in the bill dispensing area, and wherein dispensing the bill is based on the received first signal and the received second signal (claim 10 & 15); nor a system, comprising: one or more processors; a user interface in a user interface area; a bill dispensing mechanism in a bill dispensing area, the bill dispensing area having a first sensor, the bill dispensing area separate from the user interface area; and a non-transitory program storage device comprising instructions stored thereon to cause the one or more processors to: receive, from the user interface, a request to dispense a bill; receive, from the first sensor, a first signal indicating a presence of a user by the first sensor in the bill dispensing area; and dispense the bill based on the received first signal indicating the presence of the user, wherein the bill dispensing area includes a dispensing slot without a user accessible dispensing door, and wherein the sensor is within two inches of the dispensing slot (claims 10 & 18); nor a method, comprising: receiving, from a user interfacreceiving, from a sensor disposed in a dispensing area, a signal indicating a presence of a user on the sensor in the dispensing area, the dispensing area separate from the user interface; and dispensing the bill in the dispensing area based on the received signal indicating the presence of the user, wherein the dispensing area includes a dispensing door, wherein the dispensing door includes a touch sensitive area corresponding to the sensor andATTORNEY DOCKETPATENT APPLICATION T9031OUS02CONAPPLICATION #17/353,896 6 of 8 wherein the touch sensitive area is located in a user inaccessible location, and the method further comprising: adjusting, in response to the received request to dispense the bill, the dispensing door so that the touch sensitive area of the dispensing door is user accessible (claims 19-20).
Response to Arguments
Applicant’s arguments, filed 7/18/2022, with respect to the rejection(s) of claim(s) 1, 10 and 19  under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/               Primary Examiner, Art Unit 2887